Citation Nr: 0023699	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lumbar spine, cholesterol ratio imbalance, and 
residuals of a vasectomy to include as secondary to Agent 
Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1980, from January 1991 to October 1991, and from 
April 1992 to February 1993.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle Washington.  The RO denied, in 
pertinent part, claims of entitlement to service connection 
for a disorder manifested by dizziness and blurred vision, 
hemorrhoids, residuals of an injury to the lumbar spine, 
cholesterol ratio imbalance, and residuals of a vasectomy.

In April 1997, the Board of Veterans' Appeals (the Board) 
remanded the case to the RO for additional development and 
adjudicative actions.

In March 2000, the RO granted entitlement to service 
connection for dizziness and blurred vision, as part of the 
service-connected residuals of cervical strain, and granted 
entitlement to service connection for hemorrhoids.  The RO 
assigned 10 percent and noncompensable evaluations 
respectively, effective April 5, 1994.

The veteran has not filed a notice of disagreement following 
the grant of service connection for dizziness and blurred 
vision and hemorrhoids, and thus these claims are no longer 
on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997) (notice of disagreement following denial of 
a particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).

In March 2000, the RO affirmed the determinations previously 
entered, to include the denial of entitlement to service 
connection for residuals of an injury to the lumbar spine, 
cholesterol ratio imbalance, and residuals of a vasectomy, as 
secondary to AO exposure.



FINDING OF FACT

The claims of entitlement to service connection for residuals 
of an injury to the lumbar spine, cholesterol ratio 
imbalance, and residuals of a vasectomy to include as 
secondary to AO exposure are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of an injury to the lumbar spine, cholesterol ratio 
imbalance, and residuals of a vasectomy, to include as 
secondary to AO exposure, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An October 1976 report of medical examination reveals 
clinical evaluation of the spine and other musculoskeletal 
system to be normal.  In a report of medical history 
completed by the veteran at that time, he denied any 
recurrent back pain.  

An October 1977 report of medical examination reveals 
clinical evaluation of the spine and other musculoskeletal 
system was normal.

An August 1980 report of medical history shows the veteran 
denied recurrent back pain.

A June 1990 service medical record reveals the veteran denied 
any back trouble.  

A June 1990 report of medical examination shows clinical 
evaluation of the spine and other musculoskeletal system was 
abnormal.  The examiner noted the veteran had mild convex 
scoliosis to the left at L1, and that he had no symptoms.  A 
report of medical history shows the veteran denied recurrent 
back pain.

A July 1991 report of medical examination shows clinical 
evaluation of the spine and other musculoskeletal was normal.  
A report of medical history shows the veteran denied 
recurrent back pain.

The veteran's record of service shows his decorations include 
a Vietnam Service Medal and a Vietnam Campaign Medal.

A May 1994 VA genitourinary examination report shows the 
veteran reported he had had a vasectomy in 1992.  He stated 
there were no complications from the surgery.  He denied a 
history of other urinary tract problems.  The examiner noted 
he did not have any urinary system symptoms.  The examiner 
entered a diagnosis of status post vasectomy without residual 
impairment.  

A May 1994 spine examination report shows the veteran 
reported he had injured his back in a fall in Germany in 
1975, 1976, or 1977.  He stated that treatment for such 
injury was nonsurgical.  X-rays of the lumbar spine were 
normal.  The diagnosis was chronic lumbosacral strain.

A May 1994 VA examination report shows the veteran reported 
that in 1991 he had a "bad" ratio of high-density 
lipoprotein to low-density lipoprotein cholesterol.  He 
denied being treated with dietary measures or being put on 
drug treatment.  The veteran stated a recent cholesterol was 
220 milligrams.  The examiner entered a diagnosis of 
hyperlipidemia.

A June 1997 VA examination report shows the veteran reported 
he had slipped on ice and hurt his low back in 1969 or 1970 
on several occasions.  He denied radiation into the 
extremities.  The relevant diagnosis was low back pain.

A September 1998 VA laboratory report shows a cholesterol 
level of 205 milligrams per deciliter.

A July 1999 VA genitourinary examination report shows the 
veteran reported he had undergone a vasectomy in October 
1992, which was an elective surgery.  He stated a local 
anesthetic was used, and he was released the same day.  He 
reported he had no complications following the surgery, but 
noted that after one and one-half months, he noticed blood in 
his semen.  He stated he had not had a recurrence since that 
time.  He noted he had had two incidences in service of blood 
in his semen, which he stated occurred in 1976.  The examiner 
entered a diagnoses of status post vasectomy without evidence 
of sequelae and status post single episode of left testicular 
pain and swelling, resolved with unknown etiology.  The 
examiner stated there was no evidence of complications 
following the vasectomy.

A July 1999 VA heart examination report shows the veteran 
relayed that while in service he had a routine physical, 
which he was found to have elevated serum cholesterol.  He 
stated the purpose of this was a screening process for 
coronary artery risk.  The veteran stated he was given a 
profile change for three months, which precluded vigorous 
activity. The examiner diagnosed hypercholesterolemia, which 
he stated was asymptomatic and without evidence of coronary 
artery disease.

Following the receipt of diagnostic studies, the examiner 
stated that the chemistry panel revealed serum cholesterol of 
230.  He stated the veteran's referral to cholesterol ratio 
imbalance probably referred to the results of serum 
cholesterol test obtained as port of coronary artery disease 
risk evaluation.  The examiner noted the veteran's serum 
cholesterol was elevated, but that no disabilities were 
associated with the hypercholesterolemia.

A July 1999 VA spine examination report shows the veteran 
related he had fallen on some ice while in Germany in 1976 
and injured his neck and upper back.  He denied any 
involvement of the lumbar spine as a result of this 
particular incident.  

The veteran stated he began having back problems around 1993.  
Specifically, he stated while doing some heavy lifting, he 
developed pain in the lower back, which lasted for a couple 
of weeks.  He described having episodes of pain or strain a 
couple of times per year and that if he lifted something 
heavy could cause lower back pain for six to seven days.  The 
diagnoses entered were military thoracic kyphosis, lumbar and 
thoracic spine osteoarthritis, minimal, and recurrent lumbar 
strains, by history.

The examiner stated that the only reference he could find as 
to a back problem was the veteran's service medical records, 
which revealed physical therapy for an "upper back" 
problem.  He stated he found no evidence in the veteran's 
service medical records that correlated with the current 
complaint of recurrent low back pain.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  

Continuous service for 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and post 
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000);  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Vietnam era service is from August 5, 1964 to May 7, 1975.  
The Veterans Benefits Improvements Act of 1996, Pub. L. No. 
104-275, extends the Vietnam era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on AO exposure to those 
who served on or after January 9, 1962.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (AO), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

Specifically, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 
C.F.R. § 3.309(e) (1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30-
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to AO, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to AO during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(s), Note 2.  38 C.F.R. 
§ 3.307(a)(6)(ii) has been amended to provide a 1-year 
manifestation period from the date of the last exposure for 
acute and subacute peripheral neuropathy.  


Presumptive service connection is warranted for prostate 
cancer that manifests itself to a degree of 10 percent at any 
time after exposure.  Furthermore, the Secretary of VA 
formally announced in the Federal Register, on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  "59 Fed. Reg. 341 
(1994).

In McCartt, 12 Vet. App. 164, the United States Court of 
Appeals for Veterans Claims (the Court) held that a person is 
not entitled to presumptive herbicide exposure solely on the 
basis of having served in the Republic of Vietnam.  The Court 
held that both service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required in order to establish entitlement 
to the in-service presumption of exposure to an herbicide 
agent.

Notwithstanding the forgoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5.98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F. 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  




The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claims of 
entitlement to service connection for residuals of an injury 
to the lumbar spine, cholesterol ratio imbalance, and 
residuals of a vasectomy to include as secondary to AO 
exposure, must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran states he injured his back in service in 1976, 
which has made his back more susceptible to injury again and 
that his current low back pain is related to service.  As to 
his cholesterol imbalance, the veteran asserts that during 
service he ate foods with a high fat content, which he felt 
was the cause of his cholesterol problem.

As to residuals of the vasectomy, the veteran states that 
during service he was informed that he had swelling of his 
left testicle.  He stated since that time, he has had 
swelling occasionally in that area.

Additionally, the veteran states that the above disabilities 
may be due to AO exposure that he had worked with while 
serving in Vietnam.

As to the veteran's claim of entitlement to service 
connection for residuals of a back injury on a direct basis, 
he is competent to state he sustained an injury to his back.  

The Board will concede such.  However, the Board must point 
out that the veteran claims he sustained an injury to his low 
back in 1976, when he slipped on some ice.  However, when 
examined in July 1999, he denied ever having sustained an 
injury to his low back as a result of the 1976 fall in 
Germany.

Regardless, the service medical records show no back problems 
following the 1976 incident.  He continuously denied 
recurrent back pain in 1976, 1980, 1990, and 1991.  A June 
1990 report of medical examination revealed the veteran had 
mild convex scoliosis at L1 and the examiner stated the 
veteran had no symptoms.

As to a current diagnosis, the veteran has brought forth 
competent evidence of a diagnosis of osteoarthritis of the 
lumbar spine and chronic lumbosacral strain.  However, the 
veteran's claim fails because he has not brought forth 
competent medical evidence of a nexus between the diagnoses 
of osteoarthritis and chronic lumbosacral strain and service.  
See Caluza, 7 Vet. App. 498.

In fact, as to the diagnosis of osteoarthritis of the lumbar 
spine, there is evidence to the contrary.  When examined in 
July 1999, the examiner, who had entered a diagnosis of 
osteoarthritis, stated he had reviewed the service medical 
records and could not find evidence that would correlate with 
the veteran's complaint of recurrent low back pain.  See 
Savage, supra.  This evidence is against the veteran's claim 
that an injury in service has caused his current back 
problems.  

As to the diagnosis of chronic lumbosacral strain, such 
diagnosis in the May 1994 examination report does not provide 
a nexus to service, as it was clearly based upon history 
provided by the veteran in that his back strained more 
following the 1976 fall.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement).  The clinical findings reported on the May 1994 
VA spine examination report were normal.  




The veteran's claim of entitlement to service connection for 
residuals of a low back injury on a direct basis is not well 
grounded, as he has not brought forth evidence of a nexus 
between the diagnosis of osteoarthritis and service.  See 
Caluza, 7 Vet. App. 498.  Additionally, the veteran has not 
brought forth evidence of osteoarthritis to a compensable 
degree within one year following service.  When examined in 
May 1994, x-rays of the lumbar spine were normal.  It was not 
until July 1999 that osteoarthritis of the lumbar spine was 
shown.  This is more than five years following the veteran's 
discharge from service.  Thus, service connection for such is 
not warranted on a presumptive basis.

Finally, the Board is aware of the diagnosis of scoliosis at 
the L1 level in service.  However, such has not been 
diagnosed since service, and thus service connection for such 
would not be warranted.

As to the claim of entitlement to service connection for 
cholesterol ratio imbalance, the Board notes that the veteran 
has been diagnosed with hyperlipidemia and 
hypercholesterolemia, in relation to his cholesterol, and 
finds that each diagnosis should be addressed separately.

As to the diagnosis of hyperlipidemia, which was entered in 
the May 1994 VA examination report, entitlement to service 
connection for such on a direct basis is not warranted, as 
the veteran has not brought forth competent evidence of a 
nexus between the diagnosis and service, and thus the claim 
is not well grounded.  See Caluza, 7 Vet. App. 498.

As to the diagnosis of hypercholesterolemia, entitlement to 
service connection for such is not warranted, as the veteran 
has not brought forth evidence of a current disability 
related to such finding.  When examined in July 1999, the 
examiner stated that there was no disability associated with 
the finding of hypercholesterolemia.

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  

Because there is no evidence of a current disability for 
which service connection may be granted, the Board must deny 
the claim of entitlement to service connection for 
hypercholesterolemia as not well grounded.  Id.; see also 
Caluza, 7 Vet. App. at 505.

Additionally, as to the claim of entitlement to service 
connection for residuals of a vasectomy on a direct basis, 
the veteran has not brought forth competent evidence of 
current residuals from a vasectomy he had in service.  When 
the veteran was examined in May 1994, the examiner stated he 
had no residual impairment from the vasectomy.  When he was 
examined in July 1999, the examiner stated there was no 
sequelae from the vasectomy or evidence of complications 
following the vasectomy.

Without evidence of a current disability, the claim of 
entitlement to service connection for residuals of a 
vasectomy is not well grounded, and must be denied.  Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  

As to consideration of the claims as being the result of AO 
exposure, the Board finds no basis upon which to predicate a 
grant of entitlement to service connection for 
hypercholesterolemia or residuals of a vasectomy under this 
theory of entitlement.  Such disorders are not presumptive 
diseases pursuant to the criteria for service connection on 
the basis of AO exposure, nor has the veteran submitted 
competent medical evidence linking such claimed disorders as 
secondary to AO exposure.  See Combee, supra.





As to the claims of entitlement to service connection for 
residuals of a back injury and hyperlipidemia, both as a 
result of AO exposure, a similar reasoning is applicable.  
Osteoarthritis, lumbosacral strain and hyperlipidemia are not 
among the diseases listed in 38 C.F.R. § 3.309(e).  

Therefore, there is no basis upon which to predicate a grant 
of entitlement to service connection on a presumptive basis 
as secondary to claimed AO exposure.  Similarly, the veteran 
has not submitted competent medical evidence linking such 
disorders to AO exposure.  See McCartt, Combee, supra.

The only evidence that provides a nexus to service, whether 
directly or as secondary to AO exposure, is the veteran's 
contentions referable to the disorders at issue. However, it 
has not been shown that he possesses the requisite knowledge 
of medical principles or education that would permit him to 
render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran's low back disorder and diagnosis 
of hyperlipidemia are related to service, or that he has 
current disabilities related to the diagnosis of 
hypercholesterolemia or to his vasectomy.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  



This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in February 1995 and a 
supplemental statement of the case in March 2000.  
Additionally, the Board remanded the claims to the RO, which 
afforded the veteran the opportunity to have additional 
examinations.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 Vet. App. at 
77-78; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for residuals of an injury to the lumbar spine, cholesterol 
ratio imbalance, and residuals of a vasectomy, to include as 
secondary to AO exposure, the doctrine of reasonable doubt 
has no application to these claims.



ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for residuals of an injury 
to the lumbar spine, cholesterol ratio imbalance, and 
residuals of a vasectomy to include as secondary to AO 
exposure, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

